EXAMINER'S COMMENT 
This allowance is in response to the amendment filed April 26, 2022 by which claims 1, 10, 15, 16, and 18 were amended and claims 4, 5, and 19 were cancelled.

Terminal Disclaimer
The terminal disclaimer filed on April 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,058,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

			          Reasons for Allowance
See the paragraph at the bottom of page 5 of the Office action mailed January 25, 2022. It is noted that the limitations deleted from claims 1 and 10 are not considered to affect the allowability of the claims, as discussed in the above noted paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 1 of claim 18, “a” has been changed to --the--, in view of line 3 of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




May 9, 2022